DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims12-4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly, and confusingly worded and’or lacking proper antecedent basis:
“at least one cutting article holder” as recited in claim 12. This limitation has already been been mentioned in the independent claim 1. Therefore for the limitation lacks proper antecedent basis since it is being presented as a never before mentioned limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,  5, 8 , 10-11, and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticiapted by Bidwell 5546852.
Bidwell discloses the claimed invention as recited in the claims as shown below:
1.A cutting board apparatus comprising: a cutting board base 20&22;  at least one hinge 314; at least one cutting article holder50,52,54,56; and each of the cutting article holders being hingedly connected adjacent to the cutting board base through one of the at least one hinge (holder is connected to the board which will exploit the hinge 314). 
 2. The cutting board apparatus as claimed in claim 1 comprising: a cutting board insert 30; the cutting board base comprising an insert receptacle; and the cutting board insert being removably positioned within the insert receptacle. See Fig.2



5. The cutting board apparatus as claimed in claim 1 comprising: the cutting board base comprising a wrench compartment 42; and 

See Figs.5&6

8. The cutting board apparatus as claimed in claim 1 comprising: an anchor platform 22; a stabilizing member 26a; 

the anchor platform comprising a thumb hole (hole around 62); the anchor platform  and the stabilizing member being terminally connected to the cutting board base opposite to each other along the cutting board base; and the thumb hole traversing through the anchor platform. 



10. The cutting board apparatus as claimed in claim 1 comprising: a catch tray 44;  the catch tray comprising a mounting cut-out 68; the mounting cut-out traversing through the catch tray; and the cutting board base being removably positioned adjacent to the catch tray through the mounting cut-out. 

11. The cutting board apparatus as claimed in claim 10 comprising: the catch tray further comprising a top side, a bottom side, and a plurality of catch compartments; the top side and the bottom side being positioned opposite to each other on the  catch tray; the plurality of catch compartments being distributed about the top side of the catch tray; and the 
All hinges have friction
Claim(s) 1-2,  5, 8 , 10-11, and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticiapted by Dotson et al 5522765.
Dotson et al disclose the claimed invention as recited in the claims as shown below:
1.A cutting board apparatus comprising: a cutting board base 40;  at least one hinge 22; at least one cutting article holder 16; and each of the cutting article holders being hingedly 20 connected adjacent to the cutting board base through one of the at least one hinge. 
 2. The cutting board apparatus as claimed in claim 1 comprising: a cutting board insert 14; the cutting board base comprising an insert receptacle 44; and the cutting board insert being removably positioned within the insert receptacle. 

5. The cutting board apparatus as claimed in claim 1 comprising: the cutting board base comprising a wrench compartment 60; and 

the wrench compartment positioned within the cutting board base, wherein the wrench compartment is configured to receive a cutting article wrench.

6. The cutting board apparatus as claimed in claim 1 comprising:  a plurality of feet 34; the cutting board base comprising a bottom surface, a top surface, a plurality of feet apertures 44, and a plurality of drainage holes 46 the top surface traversing along the 

7. The cutting board apparatus as claimed in claim 2 comprising: a plurality of feet 34; the cutting board base comprising a bottom surface, a plurality of feet apertures 44, anda plurality of drainage holes 46 the bottom surface being positioned opposite to the insert receptacle; the plurality of feet apertures being distributed about the bottom surface; the plurality of feet apertures traversing through the bottom surface; each of the plurality of feet being connected adjacent to the bottom surface through one of the plurality of feet apertures; the plurality of drainage holes being distributed about the cutting board base; and the plurality of drainage holes traversing through the cutting board base.

12. The cutting board apparatus as claimed in claim 1 comprising: at least one cutting article holder 16; 

the at least one cutting article holder comprising a holder end 18 , a holder body, a hinge 20 connection end, and at least one restraining member; the holder end and the hinge connection end each being terminally positioned adjacent to the holder body; 5 

13. The cutting board apparatus as claimed in claim 12 comprising: a plurality of wrench apertures 60 has a plurality of apertures; the plurality of wrench apertures being distributed about the holder body, adjacent to the restraining member; and  the plurality of wrench apertures traversing through the holder body.

15. The cutting board apparatus as claimed in claim 1, wherein the atleast one hinge is a friction hinge. All hinges have friction

16. The cutting board apparatus as claimed in claim 12, wherein the restraining member comprises a plurality of tines 18. 

Allowable Subject Matter
Claims 3-4,  9, and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is of rejection and other prior art is listed to make it of record and show what was known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LEE D. WILSON
Examiner
Art Unit 3723




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 4, 2021